The application for the writ of error in this case, and the transcript accompanying it, both show that the defendant in the application recovered a judgment against the applicant for the sum of $862.50. The jurisdiction of this court in such a case must be determined by the amount sued for, and this nowhere appears either in the application or in the transcript. The statute provides, that it must appear from the application that the Supreme Court has jurisdiction of the case. Laws 1892, p. 20, art. 1011b. The County Court under the Constitution might have had jurisdiction of the sum actually recovered in the judgment. Of such a case this court has no jurisdiction.
If more than $1000 was in fact sued for, the applicant may amend and allege such fact; and to enable him to do so, action upon this application will be suspended for ten days.
Nothing to the contrary appearing in the conclusions of law and fact of the Court of Civil Appeals or in other parts of the transcript, a mere averment of the fact by the applicant in his statement of the case would have been deemed sufficient. We do not mean to say that the allegation of the conclusion that the court has jurisdiction would have been enough, but that in a case like this it is sufficient to aver in the application the amount claimed in the petition. If that amount had appeared from any part of the transcript to be more than $1.000, *Page 11 
it would have been unnecessary to state the fact in the application. As a general rule, we have never required anything to be alleged in the application that was shown by the accompanying transcript, which is taken as a part of it.
Delivered December 20, 1894.
Leave was given to amend the application within ten days. By amendment, it was shown that the amount of damages sued for was $5000.